Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 1 of 13 PageID #: 82




                                 SETTLEMENT AGREEMENT
                                      AND RELEASE

        This Confidential Settlement Agreement and Release (“Agreement”) is entered into by

 and between Ricardo Ramirez Balbuena (“Employee”) and Mamma Bell Pizza, Inc. d/b/a

 Mamma’s Pizza & Restaurant (“Mamma’s Pizza”), Spiro Ploumes (“Mr. Ploumes”) and Maria

 Ploumes (“Ms. Ploumes) (Mamma’s Pizza, Mr. Ploumes and Ms. Ploumes are collectively the

 “Employer”) (Employer and Employee are collectively the “Parties”).

        WHEREAS, Employee alleges that he was employed by Employer from approximately

 March 2015 through December 23, 2017 (“Employment Period”); and

        WHEREAS, on May 10, 2018, Employee filed a Complaint against Employer in the

 Eastern District of New York, Case No.: 1:18-cv-02799 (“Lawsuit”), alleging seven (7) causes of

 action for violations of the Fair Labor Standards Act (“FLSA”) and New York State Labor Law

 (“NYLL”), including but not limited to the alleged failure to: (1) pay overtime wages for all

 hours worked in excess of forty (40) hours per week; (2) pay spread of hours pay; (3) pay wages

 timely; (4) reimburse for the purchase of equipment; and (4) provide accurate wage notices and

 statements at the time of hiring and throughout the Employment Period; and

        WHEREAS, on September 28, 2018, Employer filed and Answer to Employee’s

 Complaint asserting twenty-five (25) affirmative defenses and denying any liability to

 Employee; and

        WHEREAS, the Parties are desirous of resolving this dispute without admitting any

 liability, solely for convenience to avoid incurring further time, expense, or attorneys’ fees; and

        WHEREAS, the Parties have reached an agreement to settle this matter for the amount

 set forth in this Agreement; and




                                                  1
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 2 of 13 PageID #: 83




        WHEREAS, the terms of this Agreement were fully reviewed by the Parties and their

 attorneys and all Parties have had sufficient opportunity to fully and carefully consider this

 Agreement and review this Agreement with their respective attorneys; and

        WHEREAS, the Parties have fully and carefully considered other alternatives to

 executing this Agreement and have entered into this Agreement knowingly, voluntarily, and

 without coercion.

        NOW, THEREFORE, in consideration of the covenants, releases, representations,

 obligations, and promises contained herein and for other good and valuable consideration, the

 Parties mutually agree as follows:

        1. Any and all disputes/claims/causes of action between the Parties arising from or

 related to the Lawsuit are fully settled to the Parties’ complete satisfaction in accordance with the

 terms set forth herein.

        2.      Payment: The Parties, for the good and sufficient consideration set forth below,

 agree as follows:

                a.         Settlement Amount: In consideration of Employee’s execution of this

        Agreement and his release of any and all disputes/claims/causes of action arising from or

        related to the Lawsuit against the individuals/entities referenced in Paragraph 3, and in

        consideration of Employee’s compliance with the promises made herein, Employer

        agrees to pay Employee, and Employee agrees to accept, the total gross sum of $12,000

        (“Settlement Amount”) as follows:

                           i. One payment to be made within fourteen days of the Court’s approval

                              of the Agreement as follows:




                                                   2
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 3 of 13 PageID #: 84




                            1. One check paid by, or on behalf of, Spiro Ploumes in the

                                amount of $6,666.67 payable to the order of “Ricardo Ramirez

                                Balbuena”;

                            2. One check paid by, or on behalf of, Spiro Ploumes in the

                                amount of $3,333.33 payable to the order of “Michael Faillace

                                & Associates, P.C.”

                     ii. One payment to be made within six months of the Court’s approval of

                         the Agreement as follows:

                            1. One check paid by, or on behalf of, Spiro Ploumes in the

                                amount of $1,333.33 payable to the order of “Ricardo Ramirez

                                Balbuena”;

                            2. One check paid by, or on behalf of, Spiro Ploumes in the

                                amount of $666.67 payable to the order of “Michael Faillace &

                                Associates, P.C.”

             b. Tax Liability: All payments made by Employer to Employee shall be

       designated as wages and shall be “gross,” subject to employee tax withholdings and

       deductions. All payments made by Employer to Michael Faillace & Associates, P.C.,

       shall be designated as attorneys’ fees and shall be “net,” without tax withholdings and

       deductions. Employer shall provide Michael Faillace & Associates, P.C., with a Form

       1099 in connection with the Settlement Amount payments set forth in Paragraph 2(a) of

       this Agreement. Employee acknowledges that he is responsible for any tax liability,

       interest or penalty that may be assessed against or incurred by Employer (or against or

       incurred by Employee), except that Employee shall not be liable for Employer’s share of




                                              3
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 4 of 13 PageID #: 85




        FICA, should it be assessed. Employee agrees to pay or indemnify and hold Employer

        harmless for any and all related withholding taxes, interest, or penalties incurred by

        Employer that the Employer may be required to pay to any taxing authorities relating to

        any payments made to Employee.

                c.     Sufficiency of Consideration: Employee expressly understands and agrees

        that the obligations under this Agreement and tender of the payments described herein are

        in lieu of any and all other amounts to which Employee might be, is now, or may become

        entitled to receive from Employer upon any dispute/claim/cause of action between the

        Parties arising from or related to the Lawsuit.

         3.     Mutual Release: In consideration of the promises of benefits, mutual agreements,

 payment, and other good and valuable consideration contained in this Agreement, the Parties

 hereby release and forever discharge each other and their divisions, affiliates, subsidiaries,

 parents, corporations under common ownership or control or related business entities,

 predecessors, successors, management companies, assigns and their officers, directors, members,

 partners, trustees, current and former employees, agents, stockholders, administrators,

 representatives, attorneys, insurers or fiduciaries, past, present, or future, of and from all

 disputes/claims/causes of action between the Parties arising from or related to the Lawsuit.

         4.     Covenant Not to Sue:

                a.     The Parties hereby covenant and agrees not to sue, commence, prosecute,

        and continue any other proceeding or complaint (civil or administrative) or accept any

        relief or recover any monetary damages individually or as a member of a class, against

        each other in any court of law or equity, or before any administrative agency, with

        respect to any disputes/claims/causes of action between the Parties arising from or related




                                                  4
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 5 of 13 PageID #: 86




       to the Lawsuit. The Parties agree to discontinue and withdraw any such existing or

       pending proceedings or complaints brought in their own name against the other. Any

       documents confirming the withdrawal, dismissal, and/or closure of any such proceedings

       and complaints must be sent by the Parties’ counsel to the other pursuant to Paragraph 9

       of this Agreement. In the event any administrative agency fails or refuses to close any

       such proceeding or complaint, notwithstanding the Parties’ filing of said notice, the

       Parties agree to take any and all steps reasonably necessary to bring about the final

       closure of such proceeding or complaint.

              b.      Nothing in this Agreement shall be construed to restrict any

       communications or participation the Parties may have with any agency of the United

       States government, subdivision thereto, or any State or Municipal government agency

       charged with the enforcement of any law. The Parties understand that although they are

       not prohibited from bringing a charge or complaint against each other with any agency of

       the United States government, subdivision thereto, or any State or Municipal government

       agency charged with the enforcement of any law, by virtue of this Agreement, the Parties

       waive any right to recover monetary damages in any charge, complaint, or lawsuit filed

       by them or anyone else on their behalf against the other.

       5.     Injunctive and Other Relief:

              a.      The Parties agree that any breach of the promises contained in Paragraph 4

       of this Agreement may cause permanent and irreparable damage to the non-breaching

       Party for which a remedy at law will be inadequate. Consequently, the non-breaching

       Party shall be entitled to injunctive relief prohibiting any such breach or threatened

       breach or violation, or to specific performance of this Agreement. This does not limit




                                                5
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 6 of 13 PageID #: 87




       other relief to which the non-breaching Party may be entitled in the event of any breach

       or threatened breach of this Agreement, including but not limited to any appropriate

       award of compensatory and/or punitive damages. No bond or other security shall be

       posted by the non-breaching Party as a pre-condition to the issuance of any injunction.

              c.      The Parties represent and agree that any breach of the provisions

       contained in Paragraphs 3 through 4 of this Agreement is a material breach of this

       Agreement and would cause the non-breaching Party injury and damage. The Parties

       agree that if any legal proceedings are ever brought or defended by the non-breaching

       Party concerning any alleged violations of these provisions by the breaching Party, the

       non-breaching Party shall recover its reasonable attorneys’ fees, costs, disbursements and

       other litigation expenses incurred from the breaching Party should it prevail in the legal

       proceedings.

              d.      The Parties represent and agree to hold harmless and indemnify all

       individuals/entities referenced in Paragraph 3 against any and all claims, damages,

       demands, liens, losses, judgments, costs, expenses, actions and liabilities of any kind

       brought by or awarded to any third party on behalf of a breaching Party with respect to

       any disputes/claims/causes of action between the Parties arising from or related to the

       Lawsuit, in breach of Paragraphs 3 and 4 of this Agreement. The Parties further represent

       and agree to reimburse all individuals/entities referenced in Paragraph 3 for their

       attorneys’ fees, costs, disbursements and other litigation expenses incurred in their

       defense of any disputes/claims/causes of action between the Parties arising from or

       related to the Lawsuit, in breach of Paragraphs 3 and 4 of this Agreement.




                                               6
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 7 of 13 PageID #: 88




        6.      Enforceability: If any provision of this Agreement is held to be illegal, void, or

 unenforceable, such provision shall be of no force or effect. However, the illegality or

 unenforceability of the provision shall have no effect upon, and shall not impair the legality or

 enforceability of, any other provision of this Agreement, provided, however, that upon any

 finding by a court of competent jurisdiction or an arbitrator that a release or waiver of claims or

 rights or a covenant set forth herein is illegal, void, or unenforceable, the Parties agree to execute

 promptly a release, waiver, and/or covenant that is legal and enforceable. A Party’s failure to

 execute a valid and enforceable release within twenty-one (21) days of the other’s request shall

 result in Employee’s full return to Employer of all amounts paid to it pursuant to this Agreement.

        7.      Release Notification and Withdrawal:

                a.      The Parties have been advised to seek legal counsel to advise them in this

        matter and discus the terms and conditions of this Agreement. The Parties represent that

        they have been advised to and did consult legal counsel regarding this Agreement. The

        Parties further represent that they have had a full opportunity and sufficient time to fully

        and carefully review and consider the terms and conditions of this Agreement, have

        discussed the terms and conditions of this Agreement with any member of their

        immediate family, counsel, or financial advisor of their own choosing, fully understand

        and agree to all of the provisions of this Agreement, and have executed the provisions

        and terms of this Agreement freely and voluntarily. The Parties acknowledge that it was

        their choice to waive any potential claims in return for the benefits set forth herein.

                b.      Should there be any ambiguity with respect to the interpretation of this




                                                   7
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 8 of 13 PageID #: 89




        Agreement, no inference will be drawn against the drafter of the Agreement in

        connection with said dispute. This Agreement will be interpreted by the trier of fact

        without regard to the identity of the drafter of the Agreement.

        8.      No Admission: This Agreement shall not in any way be construed as an

 admission by the Parties that they acted wrongfully with respect to each other or any other

 person, or that the Parties have any rights whatsoever against each other, and the Parties

 specifically disclaim any liability for any purported wrongful acts against each other or any other

 person, on the part of themselves, their employees, and/or their agents. Further, this Agreement

 shall not in any way be construed as an admission by the Parties as to any allegations contained

 in any correspondence by the Parties or their attorneys to each other sent prior to the execution of

 this Agreement.

         9.     Miscellaneous:

                a.        All notices or other communications provided for or permitted herein shall

        be in writing and mailed by U.S. Registered or Certified Mail with Return Receipt

        Requested, or alternatively sent by electronic mail or other similar communication

        provided that, if such communication is used, the notice is also mailed simultaneously by

        First Class U.S. Mail, to the Party entitled or required to receive same at the address set

        forth below or at such other address as such Party shall designate by a notice given

        pursuant to this Paragraph 9. All such notices, etc., shall be deemed given: (i) upon

        receipt if sent via U.S. Registered or Certified Mail; or (ii) five (5) days after mailing if

        sent via First Class U.S. Mail in accordance with this Paragraph.

                     i.   If to Employee:
                                  Ricardo Ramirez Balbuena
                                  c/o Clela A. Errington, Esq.
                                  Michael Faillace & Associates P.C.




                                                   8
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 9 of 13 PageID #: 90




                                60 East 42nd Street Suite 4510
                                New York, New York 10165
                                Email: cerrington@faillacelaw.com

                   ii.   If to Employer:
                                 Spiro Ploumes
                                 c/o Israel Klein, Esq.
                                 Pardalis & Nohavicka, LLP
                                 950 Third Avenue, 25th Floor
                                 New York, New York 10022
                                 Email: Israel@pnlawyers.com

              b.         This Agreement contains the entire understanding between the Parties

       hereto concerning the subject matter hereof, and it supersedes any and all prior

       agreements among the Parties with respect to the subject matter hereof, and may not be

       changed, modified, or altered, nor any of its provisions waived, except by an agreement

       in writing signed by the Parties hereto.

              c.         Each of the promises and covenants contained herein is a separate and

          independent promise and covenant. A breach, finding of unenforceability, or waiver

          of any one (1) promise or covenant herein (or of any other promise, covenant or

          agreement between the Parties) shall not relieve the Parties of any remaining

          obligations hereunder.

              d.         A waiver by any Party of any of the terms or conditions of this

       Agreement, or of any breach thereof, shall not be deemed a waiver of such term or

       condition hereof, or of any subsequent breach thereof, unless set forth in writing and

       signed by the Parties. Any waiver set forth in writing and signed by the Parties shall not

       be a blanket waiver of such terms or conditions, but shall be limited in scope to the extent

       provided in the signed writing. No failure of any Party to exercise any power given such

       Party hereunder or to insist upon strict compliance with the terms hereof, and no custom




                                                  9
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 10 of 13 PageID #: 91




       or practice of the Parties at variance with the terms hereof, shall constitute a waiver of the

       right of either Party to demand precise compliance with the terms of this Agreement.

       All rights and remedies set forth in this Agreement reserved to any Party shall be

       cumulative and shall not be in limitation of any other right or remedy which such Party

       may have at law, in equity, or otherwise.

               e.     This Agreement may be executed in two (2) or more counterparts, each of

       which shall be deemed an original, but all of which shall constitute one (1) and the same

       instrument. Electronic signature and facsimile transmission copies will be deemed and

       accepted as original in all proceedings and no objection will be raised regarding same.

               f.     This Agreement shall inure to the benefit of the Parties, and their

       beneficiaries, heirs, successors, and assigns, including but not limited to any corporation,

       individual, partnership, or other entity which may acquire all or substantially all of their

       assets and business or with, or into which, they may be consolidated or merged, and

       including but not limited to any corporation, individual or partnership.

               g.     This Agreement was negotiated with specific reference to the State of

       New York without reference to its principles of conflict of laws, and shall in all respects

       be governed by relevant federal law and the laws of the State of New York. The Parties

       agree to request that any dispute arising pursuant to this Agreement or concerning its

       subject matter shall be adjudicated in the United States District Court, Eastern District of

       New York, or, if such jurisdiction is denied by the court, the Parties agree that any such

       disputes shall be adjudicated in the Supreme Court of the State of New York, County of

       New York, 60 Centre Street, New York, NY 10007, said Court having jurisdiction over

       this matter.




                                                10
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 11 of 13 PageID #: 92




              h.      The captions of the Paragraphs hereof are for convenience only and shall

       not control or affect the meaning or construction of any of the terms or provisions of this

       Agreement.

              i.      The Parties shall execute any other instruments and/or documents that are

       reasonable or necessary to implement this Agreement.




                                   [Signature Page Follows]




                                               11
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 12 of 13 PageID #: 93




        THEREFORE, the Parties to this Settlement Agreement and Release now voluntarily

 and knowingly execute this Agreement on this ____ day of December, 2020.


                                                         On Behalf of Ricardo Ramirez
                                                         Balbuena




                                                         _________________________
                                                         By: Ricardo Ramirez Balbuena




                                                         On Behalf of Spiro Ploumes




                                                         _________________________
                                                         By: Spiro Ploumes




                                                         On Behalf of Mamma’s Pizza




                                                         _________________________
                                                         By: Spiro Ploumes




                                                         On Behalf of Maria Ploumes




                                                         _________________________
                                                         By: Maria Ploumes




                                             12
Case 1:18-cv-02799-ENV-RML Document 25 Filed 12/14/20 Page 13 of 13 PageID #: 94




 STATE OF _____________ )
                        )
 COUNTY OF ___________ )

 On _________________, 2020, before me personally came                      , known to me to
 be the individual described in, and who executed the foregoing Confidential Settlement
 Agreement and General Release, and duly acknowledged to me that he executed same.


                                                          ____________________
                                                          Notary Public

 STATE OF _____________ )
                        )
 COUNTY OF ___________ )

 On _________________, 2020, before me personally came                      , known to me to be
 the individual described in, and who executed the foregoing Confidential Settlement Agreement
 and General Release, and duly acknowledged to me that he executed same.


                                                          ____________________
                                                          Notary Public

 STATE OF _____________ )
                        )
 COUNTY OF ___________ )

 On _________________, 2020, before me personally came                      , known to me to be
 the individual described in, and who executed the foregoing Confidential Settlement Agreement
 and General Release, and duly acknowledged to me that he executed same.


                                                          ____________________
                                                          Notary Public
 STATE OF _____________ )
                        )
 COUNTY OF ___________ )

 On _________________, 2020, before me personally came                      , known to me to be
 the individual described in, and who executed the foregoing Confidential Settlement Agreement
 and General Release, and duly acknowledged to me that he executed same.


                                                          ____________________
                                                          Notary Public




                                              13
